UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7090


DONALD DURRANT FARROW,

                     Plaintiff - Appellant,

              v.

CITY OF DURHAM; LT. R.O. BUCHANAN, Durham County Sheriff’s
Department; L. W. CONVERSE, Detective, Durham County Sheriff’s Department;
CLERK OF SUPERIOR COURT, Durham County; CHIEF DEPUTY, Durham
County Sheriff’s Department; THOMAS J. BONFIELD, City Manager, Durham
County,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-ct-03304-FL)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Durrant Farrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Durrant Farrow appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Farrow v. City of Durham, No. 5:18-ct-03304-FL (E.D.N.C. July 2, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2